Citation Nr: 9917579	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to October 
1973. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the San Juan, 
Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD, a left 
foot disorder, and entitlement to non-service connected 
pension.

The veteran and his representative appeared before a hearing 
officer at the RO in May 1996.  The Board notes that the RO 
granted a permanent and total for pension purposes.  A 
separate decision regarding income as of March 1, 1994.  
Pension was paid prior to that date.  The veteran did not 
appeal the income issue.  Thus, this issue is not before the 
Board for adjudication.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of PTSD is not of 
record.

2.  In May 1996, prior to the promulgation of a decision in 
the appeal, the veteran withdrew of the issue of entitlement 
to service connection for a left foot disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 136-7 (1997). 

The veteran's service records reveal that he served on board 
a ship off the coast of Vietnam.  He was not in combat.  The 
veteran's service records indicate that he was court-
martialed in 1972 for being absent from place of duty, 
sleeping on duty, breaking restriction and carrying a 
concealed weapon, a knife.  The veteran served 2 months of 
hard labor and was returned to duty.  Service medical records 
do not reveal that the veteran complained, was treated for, 
or was diagnosed with PTSD during active service.  The 
veteran's psychiatric evaluation at his October 1973 
separation examination was normal.  

An April 1992 VA Ambulatory/Outpatient Care Summary indicates 
that the veteran was admitted to the Drug Dependence 
Treatment Program from March 1991 to April 1992 for cocaine 
dependence.  The diagnosis at discharge from the program was 
substance abuse disorder, cocaine dependence.  A September 
1992 VA Ambulatory/Outpatient Care Summary indicates that the 
veteran was admitted to ambulatory care in May 1992 
complaining of cocaine dependence and panic-like episodes.  
On discharge from the program, the diagnoses included cocaine 
dependence, rule out panic disorder, and rule out organic 
anxiety disorder.  A February 1994 VA Ambulatory/Outpatient 
Care Summary shows that the veteran was again admitted to the 
program with a history of mood swings, hyperactivity, and 
alcohol and cocaine dependence.  At discharge, the diagnoses 
included cyclothymic disorder, cocaine dependence on partial 
remission, and alcohol dependence on partial remission.

At a November 1994 VA PTSD examination, the veteran stated 
that he was on board a ship close to Vietnam, but never 
entered Vietnam.  The diagnosis was substance abuse disorder 
(alcohol dependence and cocaine dependence), in alleged 
remission.  The examiner specifically noted that there was no 
evidence in the history or mental exploration for a PTSD 
diagnosis.  The examiner determined that there were no 
stressors.

A private treatment summary from a Mental Health Center, 
dated in April 1996, stated that the veteran has been 
followed since 1994, and was last seen in March 1996.  It was 
noted that the veteran's diagnoses included generalized 
anxiety, rule out PTSD, and alcohol abuse in remission.  	

At his May 1996 hearing, the veteran testified that he was 
mistreated by his peers in service and that during training, 
bags were detonated near him and there bullets ricocheting 
off his tractor.  The veteran stated that his group was 
supposed to land on beaches in Vietnam, but the orders were 
changed and they never left the ship.  He also testified that 
he was court-martialed in service instead of being sent to 
the hospital for an evaluation.  

At a May 1996 VA psychiatric examination, the veteran 
reported that he does not like crowds and was jumpy and 
anxious.  On evaluation, he displayed an anxious mood and a 
constricted affect.  Attention, concentration and memory were 
good.  He was not hallucinating and was not suicidal.  The 
diagnoses were substance abuse disorder: alcohol and cocaine 
dependence, in alleged remission; and anxiety disorder.  
Borderline and antisocial traits were noted. 

Although the veteran has stated that he has PTSD and such is 
due to service, his statements cannot serve to well ground 
the claim because he is not competent to make such an 
allegation.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Moreover, as the evidence of record does not 
indicate that he served in combat, 38 U.S.C.A. § 1154(b) 
(West 1991) is not applicable in this case.

There is no competent evidence of a clear diagnosis of PTSD 
at the current time or since the veteran's discharge from 
service.  In the absence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  We also note that an 
examiner has opined that there are no stressors.  At best, 
there is a notation to rule out PTSD; this does not 
constitute a clear diagnosis.  Therefore, the Board concludes 
that the veteran's claim for service connection for PTSD is 
not well grounded.  Accordingly, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991).

II.  Left foot disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c)(1998).

In the instant case, in his May 1996 hearing the veteran 
stated that he was not making a claim for a left foot 
disorder and the issue should be service connection for a 
right foot disorder.  The hearing officer noted that the 
claim before him was for a left foot disorder.  Subsequently, 
the veteran submitted a VA Form 21-4138, stating that he was 
withdrawing his appeal as to the claim for service connection 
for a left foot disorder.  

The veteran has withdrawn the issue of entitlement to service 
connection for a left foot disorder on appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue and it is dismissed.


ORDER

Service connection for PTSD is denied.  The issue of 
entitlement to service connection for a left foot disorder on 
appeal is dismissed. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

